11/10/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0224


                                      DA 21-0224
                                   _________________

NORTH STAR DEVELOPMENT, LLC,

             Petitioner and Appellant,

      v.

MONTANA PUBLIC SERVICE COMMISSION,
                                                                   ORDER
             Respondent and Appellee,

and

MONTANA CONSUMER COUNSEL,

             Intervenor, Respondent,
             and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mike Menahan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 10 2021